           Case 3:20-cv-01631-YY          Document 16       Filed 02/24/21     Page 1 of 4




  JESSE A. BUSS, OSB No. 122919
  WILLAMETTE LAW GROUP
  411 Fifth Street
  Oregon City OR 97045-2224
  Tel: 503-656-4884
  Fax: 503-608-4100
  Email: jesse@WLGpnw.com

  Attorney for Plaintiffs
  COMMITTEE TO RECALL DAN HOLLADAY,
  JEANA GONZALES, and ADAM MARL


                               UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION



     COMMITTEE TO RECALL DAN                                    Case No. 3:20-cv-01631-YY
     HOLLADAY, JEANA GONZALES, and
     ADAM MARL,                                                 JOINT PROPOSED INITIAL
                                                                CASE MANAGEMENT
               Plaintiffs,                                      SCHEDULE

                         vs.

    KATTIE RIGGS, City Recorder for Oregon
    City, in her official capacity,

                 Defendant.




             The parties have filed an agreement waiving the initial discovery disclosures set forth

  in the Federal Rules of Civil Procedure. ECF No. 14; see Fed. R. Civ. P. 26(a)(1). Although the

  parties’ full conference under Fed. R. Civ. P. 26(f) is not yet due, the parties have conferred and

  agreed upon a joint proposed initial case management schedule, as set forth herein. Additionally,

  because the successful intervention of the State of Oregon is anticipated, counsel for the State


Page 1:       JOINT PROPOSED INITIAL CASE MANAGEMENT SCHEDULE
            Case 3:20-cv-01631-YY          Document 16        Filed 02/24/21     Page 2 of 4




  participated in the parties’ initial conference. As used herein, the term “parties” refers to

  plaintiffs, defendant, and the State. All parties join in this proposed initial schedule, as indicated

  by their signatures below.

              It is too early in the case to propose a complete case management schedule, so this

  proposed schedule only includes deadlines applicable up to and through the briefing of

  defendant’s and the State’s anticipated motion(s) to dismiss plaintiffs’ complaint. The parties

  have conferred and propose the following initial case management schedule:


     •    March 4, 2021: Deadline for the State to file its motion to intervene.

     •    March 11, 2021: Deadline for plaintiffs to file an amended complaint and/or move the

          court to allow a supplemental complaint.

     •    March 25, 2021: Deadline for defendant and/or the State to file motion(s) to dismiss

          and/or for the defendant to file a responsive pleading.

      •   April 22, 2021: Deadline for plaintiffs to respond to defendant’s and/or the State’s motion

          to dismiss (if any is filed).

      •   May 6, 2021: Deadline for defendant and the State to reply to plaintiffs’ response.



          To the extent the above schedule reflects a modification of the current due date(s) for

  defendant’s and/or the State’s responsive pleadings, the parties hereby jointly request an

  extension of time conforming to the above schedule.

          Once defendant’s and the State’s motion(s) to dismiss are resolved by the court, the

  parties will confer about a subsequent case management schedule and will file a joint proposed

  schedule within 14 days.



Page 2:        JOINT PROPOSED INITIAL CASE MANAGEMENT SCHEDULE
            Case 3:20-cv-01631-YY        Document 16      Filed 02/24/21     Page 3 of 4




          Respectfully submitted this 24th day of February 2021.


                                       s/ Jesse A. Buss
                                       Jesse A. Buss, OSB # 122919
                                       Willamette Law Group
                                       411 Fifth Street
                                       Oregon City OR 97045-2224
                                       Tel: 503-656-4884
                                       Fax: 503-608-4100
                                       Email: jesse@WLGpnw.com

                                       Attorney for Plaintiffs Committee to Recall Dan Holladay,
                                       Jeana Gonzales, and Adam Marl


                                       s/ Kevin S. Mapes
                                       Kevin S. Mapes, OSB # 020079
                                       Bateman Seidel Miner Blomgren Chellis & Gram, PC
                                       1000 SW Broadway, Ste. 1910
                                       Portland OR 97205
                                       Tel: 503-972-9917
                                       Fax: 503-972-9921
                                       Email: kmapes@batemanseidel.com

                                       Attorney for Defendant Kattie Riggs


                                       s/ Brian Simmonds Marshall
                                       Brian Simmonds Marshall, OSB # 196129
                                       Senior Assistant Attorney General
                                       Trial Attorney
                                       Oregon Department of Justice
                                       Trial Division, Special Litigation Unit
                                       100 SW Market Street
                                       Portland OR 97201
                                       Tel: 971-673-1880
                                       Fax: 971-673-5000
                                       Email: Brian.S.Marshall@doj.state.or.us

                                       Of Attorneys for Proposed-Intervenor
                                       State of Oregon




Page 3:       JOINT PROPOSED INITIAL CASE MANAGEMENT SCHEDULE
           Case 3:20-cv-01631-YY        Document 16       Filed 02/24/21   Page 4 of 4




                          CERTIFICATE OF SERVICE

          I certify that on February 24, 2021 I served the foregoing JOINT PROPOSED INITIAL

  CASE MANAGEMENT SCHEDULE upon the parties hereto by the method indicated below,

  and addressed to the following:

          Kevin S. Mapes
          Bateman Seidel Miner Blomgren Chellis & Gram, PC
          1000 SW Broadway, Ste. 1910
          Portland OR 97205
          kmapes@batemanseidel.com

                Of Attorneys for Defendant Kattie Riggs

          Brian Simmonds Marshall, OSB # 196129
          Senior Assistant Attorney General
          Trial Attorney
          Oregon Department of Justice
          Trial Division, Special Litigation Unit
          100 SW Market Street
          Portland OR 97201
          Brian.S.Marshall@doj.state.or.us

                Of Attorneys for Proposed-Intervenor State of Oregon

  by electronically transmitting the attached document(s) to the Clerk’s Office using the CM/ECF
  System for filing and transmittal of a Notice of Electronic Filing.


                                              s/ Jesse A. Buss
                                              Jesse A. Buss, OSB No. 122919
                                              Attorney for Plaintiffs




Page 4:       JOINT PROPOSED INITIAL CASE MANAGEMENT SCHEDULE
